Citation Nr: 1523803	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-34 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability.

3.  Entitlement to an initial compensable evaluation for a right knee disability.

4.  Entitlement to an initial compensable evaluation for right sternoclavicular disability (right clavicle disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from May 2007 to May 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for bilateral knee and right sternoclavicular disabilities, but denied service connection for a bilateral hand disability, respectively.  The March 2012 rating decision also assigned noncompensable evaluations for those three disabilities, effective May 14, 2011-which is the date following the Veteran's discharge from service.  The Veteran timely appealed the above issues.

During the appeal, in a November 2013 rating decision, the AOJ increased the Veteran's left knee disability to 10 percent disabling, effective May 14, 2011.  The Board has therefore recharacterized that issue on appeal in order to comport with that award of benefits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran appears to have undergone an April 2011 VA general medical examination prior to discharge from service; presumably that is the VA examination on which the awards of service connection for his bilateral knee and right clavicle disabilities-and the subsequent disability evaluations-are predicated on.  The Board notes that a copy of that examination report does not appear in the claims file and therefore those three claims are remanded.  Also, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

After April 2011, it does not appear that the Veteran's bilateral knees or right clavicle disabilities have been examined by VA as to their current severity; as any examination report obtained by the above remand would be stale-as the Veteran's representative pointed out in its informal hearing presentation, while also requesting that new VA examinations be obtained as to those disabilities-the Board finds that new VA examinations should be obtained so that the current severity of his right clavicle and bilateral knee disabilities may be adequately assessed.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Finally, the Board notes that the Veteran underwent a VA examination of his bilateral hands in May 2012; he was diagnosed with "pain in joint involving [both] hand[s]," since May 2011; no discussion as to whether there was an underlying malady that was creating that pain, or whether he has just pain of unknown cause, appears to have occurred by the Advanced Practice Nurse who performed that examination.  In light of the lack of discussion as above and the fact that a physician did not perform the examination, the Board finds that the May 2012 VA bilateral hand examination is inadequate.  A remand is necessary in order to obtain an adequate and appropriate VA examination of his bilateral hands by a physician.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the St. Louis VA Medical Center, or any other VA medical facility that may have treated the Veteran, since May 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hand, right clavicle and bilateral knee disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Obtain a copy of the April 2011 VA general medical examination report and associate that report with the claims file.

4.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral knee disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The VA examiner should conduct range-of-motion testing-particularly as to knee extension, flexion, and any ankylosis, or arthritis thereof-and provide commentary regarding functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

The examiner must estimate the effect of all functional losses, including due to pain, incoordination, lack of endurance, weakness, fatigability, and flare-ups, etc., by equating the disability experienced due to all such losses to loss of motion (stated in degrees) beyond what is shown clinically (e.g., the examiner should estimate the level of disability caused by the combined effect of all functional losses and identify the level of limited motion that would equate to such a level of disability).  This should be done for both flexion and extension.  

The examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in the Veteran's bilateral knees.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so report.  

The examiner should also address any meniscus impairment, specifically noting whether it is part of the service-connected disability and whether it is tantamount to a dislocated cartilage, causing frequent episodes of locking, pain, and effusion.

The examiner should also state whether the Veteran's bilateral knee disabilities preclude him from obtaining and maintaining substantially gainful employment.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA examination to determine the current severity of his right sternoclavicular disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  (Efforts should be made to schedule this examination during colder weather.)

The examiner should provide findings necessary to apply pertinent rating criteria, including range-of-motion testing, and provide commentary regarding functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups and those experienced during cold weather, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.

The examiner should additionally indicate whether there is any ankylosis of the scapulohumeral articulation; any impairment of the right humerus to include loss of head of/flail shoulder, nonunion of/false flail joint, fibrous union of, recurrent dislocation at the scapulohumeral joint, or malunion of; or, any impairment of the right clavicle or scapula including dislocation, malunion, or nonunion of.

The examiner should also state whether the Veteran's right sternoclavicular disability precludes him from obtaining and maintaining substantially gainful employment.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA examination with an appropriate physician in order to determine the nature and etiology of any bilateral hand disorder, including carpel tunnel syndrome.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, and the results reported in the record.

After review of the claims file and examination of the Veteran, the examiner should specifically state all bilateral hand disorders found, to include bilateral carpel tunnel syndrome and/or any arthritic condition thereof.  The examiner should specifically state if there is only pain of the bilateral hands without any underlying malady or disorder associated with such pain; any explanation for such a finding should be stated explicitly.

For each hand disorder found, including bilateral carpal tunnel syndrome or arthritis, the examiner should indicate whether it more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to include required repetitive hand motions for filling sandbags during his service in the Republic of Afghanistan.  

The examiner should specifically discuss the May 2012 VA examination report and the findings therein, as well as the Veteran's lay evidence regarding his symptoms during and after service, including that his symptoms began within two weeks after discharge from service.  The examiner should additionally discuss any other relevant and pertinent medical evidence in the record.  The medical reasons for accepting or rejecting the Veteran's report of in-service injury and continuity of symptoms thereafter should be set forth in detail.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for a bilateral hand disorder and increased evaluation of his right clavicle and bilateral knee disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




